 


109 HRES 245 EH: Supporting the goals and ideals of National Nurses Week.
U.S. House of Representatives
2006-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 245 
In the House of Representatives, U. S., 
 
May 3, 2006 
 
RESOLUTION 
Supporting the goals and ideals of National Nurses Week. 
 
 
Whereas since 2003, National Nurses Week is celebrated annually from May 6, also known as National Nurses Day, through May 12, the birthday of Florence Nightingale, the founder of modern nursing; 
Whereas National Nurses Week is the time each year when the importance of nursing in health care can be demonstrated; 
Whereas well-trained health professionals are the cornerstone of the Nation’s complex health system; 
Whereas registered nurses (RNs) represent the largest single component of the health care profession, with an estimated 2.7 million RNs in the United States; 
Whereas nurses historically have provided hands-on patient care at the bedside, and will continue to do so; 
Whereas nurses have a mandate to serve those in need, and to try to ease the suffering of those in pain; 
Whereas nurses also are deeply involved in health education, research, business, and public policy; 
Whereas nurses bear the primary responsibility for the care and well-being of hospital patients; 
Whereas unfortunately, too few nurses are caring for too many patients in our Nation’s hospitals; 
Whereas according to a report from the Department of Health and Human Services, the United States currently has a nurse shortage of nearly 150,000 RNs and will have a shortage of more than 800,000 RNs by the year 2020; 
Whereas cutting-edge technologies are useless without a staff of trained professionals to implement them; and 
Whereas nurses are the unsung heroines and heroes of the medical profession: Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes the important contributions of nurses to the health care system of the United States; 
(2)supports the goals and ideals of National Nurses Week, as founded by the American Nurses Association; and 
(3)encourages the people of the United States to observe National Nurses Week with appropriate recognition, ceremonies, activities, and programs to demonstrate the importance of nurses to the everyday lives of patients. 
 
Karen L. HaasClerk. 
